Citation Nr: 1332429	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  06-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than October 31, 2001, for the award of service connection for PTSD.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The rating decision reopened and denied a claim for service connection for PTSD.  A December 2008 Board decision reopened the claim and denied service connection for PTSD on the merits.  

In an August 2010 memorandum decision, the Court of Appeals for Veterans Claims vacated that part of the December 2008 Board decision that denied service connection for PTSD and remanded the matter for further proceedings consistent with the decision.  

In February 2011, the Board granted entitlement to service connection for PTSD.  The Appeals Management Center (AMC) issued an implementing rating decision in February 2012, and assigned a disability rating of 30 percent, effective October 31, 2001.  In April 2012, the Veteran submitted a notice of disagreement with regard to the disability rating and the effective date assigned, and asked for a TDIU as part of his claim for a higher initial rating.

Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In referring the TDIU claim, the Board notes that the Veteran has not yet submitted a substantive appeal for the increased initial rating issue being remanded below.  Thus, the Board does not have jurisdiction over the TDIU claim under Rice v. Shinseki, 22 Vet. App. 447 (2009), and must refer it to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record indicates that the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, and entitlement to an effective date earlier than October 31, 2001, for the award of service connection for PTSD, require additional development.  

The Board's May 2012 remand requested that the RO/AMC issue a statement of the case (SOC) for these issues under Manlincon v. West, 12 Vet. App. 238 (1999).  Each claim was to be returned to the Board only if the pertinent benefit continued to be denied and the Veteran perfected an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

A review of the record before the Board (including the claims file, Virtual VA eFolder and VBMS) reveals that the RO/AMC failed to issue an SOC.  As VA did not conduct the necessary development, the development requested by the Board's May 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

Issue an SOC for the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to an effective date earlier than October 31, 2001 for the award of service connection for PTSD, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The Veteran should be informed of the requirements to perfect an appeal as to these issues.  Each of these issues should only be returned to the Board if a pertinent and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


